     McGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     Ellinor Ravenel Coder, SBN 258258
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5     Social Security Administration, Region IX
 6     160 Spear Street, Suite 800
       San Francisco, California 94105
 7   Tel: (415) 977-8955
     Fax: (415) 744-0134
 8   E-mail: ellinor.coder@ssa.gov
     Attorneys for Defendant
 9
10 Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
11   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
12   Fresno, CA 93721
     Telephone: 559-439-9700
13
     Facsimile: 559-439-9700
14   info@jonathanpena.com
     Attorney for Plaintiff, Pamela Anne Potts
15
16                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
17                                         FRESNO DIVISION
18 Pamela Anne Potts,                               Case No. 1:18-cv-01566-EPG
19
                  Plaintiff,                        STIPULATION AND ORDER FOR THE
20                                                  AWARD OF ATTORNEY FEES UNDER THE
                          v.                        EQUAL ACCESS TO JUSTICE ACT (EAJA)
21                                                  28 U.S.C. § 2412(d)
     Andrew Saul, Commissioner of Social
22 Security,                                        (ECF No. 19)
23
                  Defendant.
24
            TO THE HONORABLE ERICA P. GROSJEAN , MAGISTRATE JUDGE OF THE UNITED
25
     STATES DISTRICT COURT:
26
            The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
27
     Plaintiff be awarded attorney fees in the amount of SIX THOUSAND FIVE HUNDRED AND
28
 1 NINTY-FIVE DOLLARS AND 56/100, $6,595.56, under the Equal Access to Justice Act (EAJA), 28
 2 U.S.C. § 2412(d). This amount represents compensation for all legal services rendered on behalf of
 3 Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 4         After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 5 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
 6
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 7
     whether the fees are subject to any offset allowed under the United States Department of the
 8
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 9
     whether they are subject to any offset.
10
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
11
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
12
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
13
     payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
14
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
15
16 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of SIX
17 THOUSAND FIVE HUNDRED AND NINTY-FIVE DOLLARS AND 56/100, $6,595.56, in EAJA
18 attorney fees shall constitute a complete release from, and bar to, any and all claims that Plaintiff and
19 Plaintiff’s attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
20 action.
21           This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
22 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
23                                              Respectfully submitted,
24
25 Dated: September 27, 2019                       /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
26                                                 Attorney for Plaintiff
27
28
                                                        -2-
 1
     Dated: October 1, 2019          McGREGOR W. SCOTT
 2                                   United States Attorney
 3                                   DEBORAH LEE STACHEL
                                     Regional Chief Counsel, Region IX
 4                                   Social Security Administration

 5                               By: _*_Ellinor Ravenel Coder
                                     Ellinor Ravenel Coder
 6                                   Special Assistant U.S. Attorney
 7                                   Attorneys for Defendant
                                     (*Permission to use electronic signature
 8                            obtained via email on October 1, 2019).

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -3-
                                                   ORDER
 1
 2          IT IS HEREBY ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C.

 3 § 2412, attorney fees in the amount of six thousand five hundred and ninety-five and 56/100 dollars
 4 ($6,595.56) are awarded, subject to the terms of the parties’ stipulation (ECF No. 19).
 5
 6 IT IS SO ORDERED.
 7      Dated:    October 1, 2019                            /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -4-
